 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Ohio Masonic Home, Inc.andTeamsters LocalUnion No. 957,affiliated with the internationalbrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO,Petitioner.Case 9-RC-15319June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSThe Petitioner seeks to represent a unit of allfull-time and regular part-time registered nursesemployed by the Employer at its Springfield, Ohiofacility.A hearing was held on May 3, 1988, beforeHearing Officer Matthew T. Denholm.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONThe Employer, a nonprofit Ohio corporation, isengaged in the operation of a nursing home inSpringfield, Ohio. In the course and conduct of itsbusiness operations,the Employer annually has agross volume of business in excessof $100,000.During that same period, the Employer purchasesand receives goods and materials valued in excessof $2000 that are shipped to its Springfield facilityfrom points outside the State of Ohio. The partiesstipulate, andwe find, that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act. The parties stipulate, andwe find, that Teamsters Local Union No. 957, af-filiatedwith the International Brotherhood ofTeamsters,Chauffeurs, Warehousemen and Helpersof America,AFL-CIO isa labor organizationwithin the meaning of Section 2(5) of the Act.II.THE REPRESENTATIONAL ISSUEThe Petitioner seeks to represent a unit of allfull-time and regular part-time registered nurses,excluding all licensed practical nurses, service andmaintenance employees,office clerical employees,and all other employees, guards, and supervisors asdefined by the Act. The Employer contends thatthe registered nurses in the desired unit are super-visors thus rendering the unit inappropriate.In a companion case,OhioMasonic Home,295NLRB 373, the Petitioner sought to represent aunit of all full-time and regular part-time licensedpracticalnursesemployed at the Employer'sSpringfield facility. In that case, the Employer like-wise asserted that the licensed practical nurses inthe desired unit were supervisors and that the unitwas accordingly inappropriate.At the representational hearing in this matter, theparties stipulated that the Employer's registerednurses, known as head nurses, and the Employer'slicensed practical nurses, known as charge nurses,have the same duties and authorities, vis-a-vis otheremployees. The parties further stipulated into therecord of theinstant case,the record from Case 9-RC-15216, and expressed their desire that theBoard base its decision here on the record in Case9-RC-15216 as supplemented by the parties' stipu-lations.On May 13, 1988, this case was transferred tothe Board for consideration along with Case 9-RC-15216.In our decision inOhio Masonic Home,supra, wehave found that the Employer's licensed practicalnurses employed as charge nurses were not super-visors under the Aet because the charge nurses didnot possess the authority to effectively evaluate ordiscipline employees or to adjust grievances anddid not possess any other indicia of statutory super-visory authority.Because the parties have stipulated that the regis-tered nurses involved in the instant proceeding pos-sess the same duties and authorities in relation tothe service and maintenance employees as the li-censed practical nurses in Case9-RC-15216, wefind,for the reasons stated in that decision,that theregistered nurses here are not supervisors. Thus,we remand the case to the Regional Director forfurther processing in accordance with this Decisionand Order.ORDERThis case is remanded to the Regional Directorfor further appropriate action.295 NLRB No. 45